DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 April 2021 was filed after the mailing date of the patent application on 23 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 23 June 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 34, 35, 39, and 40 objected to because of the following informalities:  Said claims recite “a particular category or class”.  In order to improve claim clarity, Examiner respectfully suggests amending to “a particular category or a particular class”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Said claim recites “a configured or predefined limitation”.  In order to improve claim clarity, Examiner respectfully suggests amending to “a configured limitation or a predefined limitation”.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  Said claim recites “a peak data rate per band combination or per bandwidth class”.  In order to improve claim clarity, Examiner respectfully suggests amending to “a peak data rate per band combination or a peak data rate per bandwidth class”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 16, 17, 19, 21, 26, 28, 29, 34, 35, 37, 39, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 2021/0377108 A1 using the provisional filing date of 04 November 2016 corresponding to U.S. Provisional Application No. 62/418,123; hereinafter referred to as “Cho”).
Regarding Claim 39, Cho discloses a user equipment (UE) for wireless communication, comprising: 
a memory (¶24-26, Cho discloses a user equipment comprising memory); and 
one or more processors operatively coupled to the memory (¶24-26, Cho discloses a user equipment comprising a processor coupled to the memory where the processor is configured to store software instructions for execution by the processor), the memory and the one or more processors configured to: 
signal, to a base station, a capability of the UE relating to carrier aggregation for a particular category or class of the UE (¶65 & Fig. 5 (502) | Application No. 62418123: Pgs. 10-12 & Fig. 4, Cho discloses transmitting, by a user equipment (UE) to a base station (BS), capability information where the capability information indicates supported maximum bandwidth, maximum supported bandwidth per CC, number of supported CCs for CA, frequency capabilities, channel encoding scheme(s), and uplink (UL) and downlink (DL)-specific configurations); 
receive, from the base station, a configuration for carrier aggregation for the particular category or class of the UE based at least in part on the capability of the UE relating to carrier aggregation for the particular category or class of the UE (¶65 & Fig. 5 (506) | Application No. 62418123: Pgs. 10-12 & Fig. 4, Cho discloses receiving, by the UE from the BS, a UE-specific configuration where the UE-specific configuration indicating the carrier aggregation configuration based upon the capability information of the UE); and 
communicate with the base station using carrier aggregation based at least in part on the configuration for carrier aggregation for the particular category or class of the UE (¶65 & Fig. 5 (510) | Application No. 62418123: Pgs. 10-12 & Fig. 4, Cho discloses communicating, between the UE and the BS, based upon the UE-specific configuration and carrier aggregation configuration).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 39.
Regarding Claim 40, Cho discloses a base station for wireless communication, comprising: 
a memory (¶24-26, Cho discloses a base station comprising memory); and 
one or more processors operatively coupled to the memory (¶24-26, Cho discloses a base station comprising a processor coupled to the memory where the processor is configured to store software instructions for execution by the processor), the memory and the one or more processors configured to:
¶65 & Fig. 5 (502) | Application No. 62418123: Pgs. 10-12 & Fig. 4, Cho discloses receiving, from a user equipment (UE) by a base station (BS), capability information where the capability information indicates supported maximum bandwidth, maximum supported bandwidth per CC, number of supported CCs for CA, frequency capabilities, channel encoding scheme(s), and uplink (UL) and downlink (DL)-specific configurations); 
transmit, to the UE, a configuration for carrier aggregation for the particular category or class of the UE based at least in part on the capability of the UE relating to carrier aggregation for the particular category or class of the UE (¶65 & Fig. 5 (506), Cho discloses transmitting, to the UE from the BS, a UE-specific configuration where the UE-specific configuration indicating the carrier aggregation configuration based upon the capability information of the UE); and 
communicate with the UE using carrier aggregation based at least in part on the configuration for carrier aggregation for the particular category or class of the UE (¶65 & Fig. 5 (510), Cho discloses communicating, between the UE and the BS, based upon the UE-specific configuration and carrier aggregation configuration).
Regarding Claim 35, Claim 35 is rejected on the same basis as Claim 40.
Regarding Claim 3, Cho discloses the method of claim 1.
Cho further discloses the capability indicates a number of carriers that the UE is capable of aggregating (¶65 & Fig. 5 (502), Cho discloses that the capability information indicates the number of supported CCs for CA).
Regarding Claim 37, Claim 37 is rejected on the same basis as Claim 3.

Cho further discloses each component carrier, used for carrier aggregation for the UE, carries downlink control information for that component carrier (¶53, Cho discloses that each carrier of the multiple carriers may be individually include a downlink control information (DCI)).
Regarding Claim 17, Cho discloses the method of claim 1.
Cho further discloses a single component carrier carries downlink control information (DCI) for multiple component carriers used for carrier aggregation for the UE (¶56, Cho discloses that a single downlink control information (DCI) may schedule over the aggregated wideband).
Regarding Claim 19, Cho discloses the method of claim 17.
Cho further discloses the DCI includes different DCI for each component carrier (¶53, Cho discloses that each carrier of the multiple carriers may be individually include a downlink control information (DCI)), wherein each different DCI indicates whether a corresponding component carrier carries data (¶56, Cho discloses that a single downlink control information (DCI) may schedule over the aggregated wideband where the aggregated wideband comprises component carriers).
Regarding Claim 21, Cho discloses the method of claim 1.
Cho further discloses different component carriers, used for carrier aggregation for the UE, carry independently encoded transport blocks (¶186 & ¶209, Cho discloses each carrier, used in the wideband carrier created through carrier aggregation, carries independently encoded blocks).

Cho further discloses different component carriers, used for carrier aggregation for the UE, carry a jointly encoded transport block for a narrowband physical downlink shared channel (¶186 & ¶209, Cho discloses each carrier, used in the wideband carrier created through carrier aggregation, carries independently encoded blocks.  Here, each transport block may have the same modulation and coding).
Regarding Claim 28, Cho discloses the method of claim 1.
Cho further discloses the configuration indicates whether different component carriers, used for carrier aggregation for the UE, carry independently encoded transport blocks or a jointly encoded transport block for a narrowband physical downlink shared channel (¶186 & ¶209, Cho discloses each carrier, used in the wideband carrier created through carrier aggregation, carries independently encoded blocks).
Regarding Claim 29, Cho discloses the method of claim 1.
Cho further discloses the capability indicates a peak data rate per band combination or per bandwidth class (¶64, Cho discloses that the capability may configure narrow bandwidth UEs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hoglund et al. (US 20200154393 A1 using the provisional filing date of 30 September 2016 corresponding to U.S. Provisional Application No. 62/402,376; hereinafter referred to as “Hoglund”).
Regarding Claim 2, Cho discloses the method of claim 1.
However, Cho does not explicitly disclose the capability is a capability of the UE to aggregate at least one of inband carriers, guardband carriers, standalone carriers, or a combination thereof.
¶77, Hoglund teaches configuring the UE to aggregate inband carriers, guardband carriers, or standalone carriers).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho by requiring that the capability is a capability of the UE to aggregate at least one of inband carriers, guardband carriers, standalone carriers, or a combination thereof as taught by Hoglund because carrier paging distribution is improved (Hoglund, ¶13).
Regarding Claim 36, Claim 36 is rejected on the same basis as Claim 2.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Zhang et al. (US 20100130218 A1; hereinafter referred to as “Zhang”).
Regarding Claim 4, Cho discloses the method of claim 1.
However, Cho does not explicitly disclose the configuration indicates multiple anchor carriers to be aggregated for carrier aggregation using a first anchor carrier as a primary cell and a second anchor carrier as a secondary cell.
Zhang teaches the configuration indicates multiple anchor carriers to be aggregated for carrier aggregation using a first anchor carrier as a primary cell and a second anchor carrier as a secondary cell (¶22-25 & Fig. 4, Zhang discloses a configuration that may indicate at least two downlink anchor carriers.  ¶7-8, Examiner correlates the first anchor carrier as a primary cell because the downlink anchor cell is used for synchronization and random access whereas the other downlink anchor carriers are not.  Examiner correlates the second downlink anchor carrier as a secondary cell).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho by requiring that the configuration indicates multiple anchor carriers to be aggregated for carrier aggregation using a first anchor carrier as a primary cell and a second anchor carrier as a secondary cell as taught by Zhang because wireless communication is improved by enabling carrier aggregation which provides continuous and faster access to the data network (Zhang, ¶3).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Chen et al. (US 20150245307 A1; hereinafter referred to as “Chen”).
Regarding Claim 5, Cho discloses the method of claim 1.
However, Cho does not explicitly disclose the configuration indicates an anchor carrier and a non-anchor carrier to be aggregated for carrier aggregation using the anchor carrier as a primary cell and the non-anchor carrier as a secondary cell.
Chen teaches the configuration indicates an anchor carrier and a non-anchor carrier to be aggregated for carrier aggregation using the anchor carrier as a primary cell and the non-anchor carrier as a secondary cell (¶7, Chen discloses that the UE may be configured to use an anchor carrier for the primary cell and a non-anchor carrier for the secondary cell).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho by requiring that the configuration indicates an anchor carrier and a non-anchor carrier to be aggregated for carrier aggregation using the anchor carrier as a primary cell and the non-anchor carrier as a secondary cell as taught by Zhang because enabling Chen, ¶37).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Chen in view of Li et al. (EP 3780835 A1; hereinafter referred to as “Li”) in further view of Vayapeyam et al. (US 20160255594 A1; hereinafter referred to as “Vayapeyam”).
Regarding Claim 6, Cho in view of Chen discloses the method of claim 5.
However, Cho in view of Chen does not explicitly disclose the configuration indicates at least one of: a valid subframe bitmap for at least one of the primary cell or the secondary cell, a power boosting in a configured or predefined limitation of at least one of the primary cell or the secondary cell, or a combination thereof.
Li teaches the configuration indicates at least one of: a valid subframe bitmap for at least one of the primary cell or the secondary cell (¶117-124 & Fig. 4, Li teaches a plurality of bits where each bit indicates the validity of a subframe of a plurality of subframes), a power boosting in a configured or predefined limitation of at least one of the primary cell or the secondary cell, or a combination thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Chen by requiring that the configuration indicates a valid subframe bitmap for at least one of the primary cell or the secondary cell as taught by Li because the terminal device can determine the at least one valid subframe on the non-anchor carrier without introducing new signaling, thereby reducing signaling overheads (Li, Abstract).

Vayapeyam teaches the configuration indicates a power boosting in a configured or predefined limitation of at least one of the primary cell or the secondary cell (¶70, Vayapeyam teaches configuring a user equipment to perform a power boost on a secondary cell).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Chen in further view of Li by requiring that the configuration indicates a power boosting in a configured or predefined limitation of at least one of the primary cell or the secondary cell as taught by Vayapeyam because enabling the UE to efficiently allocate power will improve the operation of the UE by maintaining certain quality of service (QoS) standards (Vayapeyam, ¶46).
Claims 10-12, 14-15, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Park et al. (US 20210160911 A1 using the foreign filing date of 12 April 2018 corresponding to Korean Application No. 10-2018-0042630; hereinafter referred to as “Park”).
Regarding Claim 10, Cho discloses the method of claim 1.
However, Cho does not explicitly disclose communicating with the base station comprises monitoring a single component carrier for a narrowband physical downlink control channel.
Park teaches communicating with the base station comprises monitoring a single component carrier for a narrowband physical downlink control channel (¶137 & ¶9-11 & ¶180, Park teaches monitoring, by a user equipment, on a narrowband physical downlink control channel (NPDCCH) on one or more carriers).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho by monitoring a single component carrier for a narrowband physical downlink control channel as taught by Park because the performance of wireless signal transmission and reception in narrowband wireless systems is improved (Park, ¶3-4).
Regarding Claim 11, Cho in view of Chen in further view of Park discloses the method of claim 10.
Park further teaches the single component carrier is indicated in the configuration (¶137 & ¶9-11, Park teaches that the monitored one or more carriers are configured).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho by requiring the single component carrier is indicated in the configuration as taught by Park because the performance of wireless signal transmission and reception in narrowband wireless systems is improved (Park, ¶3-4).
Regarding Claim 12, Cho discloses the method of claim 1.
However, Cho does not explicitly disclose communicating with the base station comprises monitoring multiple component carriers for a narrowband physical downlink control channel (NPDCCH).
Park teaches communicating with the base station comprises monitoring multiple component carriers for a narrowband physical downlink control channel (NPDCCH) (¶137 & ¶9-11 & ¶180, Park teaches monitoring, by a user equipment, on a narrowband physical downlink control channel (NPDCCH) on one or more carriers).
Park, ¶3-4).
Regarding Claim 14, Cho in view of Park discloses the method of claim 12.
Cho further discloses the multiple component carriers are contiguous and are associated with a same primary cell identifier (¶61, Cho discloses that the multiple carriers may be configured with an identical cell identifier (ID)).
Park further teaches the NPDCCH is mapped across the multiple component carriers (¶137 & ¶9-11, Park teaches monitoring, by a user equipment, on a narrowband physical downlink control channel (NPDCCH) on at least two carriers).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Park by requiring that the NPDCCH is mapped across the multiple component carriers as taught by Park because the performance of wireless signal transmission and reception in narrowband wireless systems is improved (Park, ¶3-4).
Regarding Claim 15, Cho discloses the method of claim 1.
However, Cho does not explicitly disclose the configuration indicates whether to use a single component carrier or multiple component carriers for a narrowband physical downlink control channel.
¶137 & ¶9-11, Park teaches that the monitored one or more carriers are configured).
Regarding Claim 22, Cho discloses the method of claim 21.
However, Cho does not explicitly disclose each hybrid automatic repeat request acknowledgement (HARQ-ACK) information for each independently encoded transport block is transmitted on a different narrowband physical uplink shared channel.
Park teaches each hybrid automatic repeat request acknowledgement (HARQ-ACK) information for each independently encoded transport block is transmitted on a different narrowband physical uplink shared channel (¶107 & ¶122 & ¶168 & ¶172, Park teaches different hybrid automatic repeat request acknowledgment (HARQ-ACK) for transport blocks received over a narrowband Physical Downlink Control Shared Channel (NPDSCH) may be scheduled over a plurality of narrowband Physical Uplink Shared Channels (NPDSCH) or a single NPUSCH).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho by requiring each hybrid automatic repeat request acknowledgement (HARQ-ACK) information for each independently encoded transport block is transmitted on a different narrowband physical uplink shared channel as taught by Park because the performance of wireless signal transmission and reception in narrowband wireless systems is improved (Park, ¶3-4).
Regarding Claim 23, Cho discloses the method of claim 21.

Park teaches hybrid automatic repeat request acknowledgement (HARQ-ACK) information for each independently encoded transport block is transmitted on a joint narrowband physical uplink shared channel (¶107 & ¶122 & ¶168 & ¶172, Park teaches different hybrid automatic repeat request acknowledgment (HARQ-ACK) for transport blocks received over a narrowband Physical Downlink Control Shared Channel (NPDSCH) may be scheduled over a plurality of narrowband Physical Uplink Shared Channels (NPDSCH) or a single NPUSCH).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho by requiring hybrid automatic repeat request acknowledgement (HARQ-ACK) information for each independently encoded transport block is transmitted on a joint narrowband physical uplink shared channel as taught by Park because the performance of wireless signal transmission and reception in narrowband wireless systems is improved (Park, ¶3-4).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Park in further view of Rathonyi et al. (US 20180242179 A1; hereinafter referred to as “Rathonyi”).
Regarding Claim 13, Cho in view of Park discloses the method of claim 12.
Cho further discloses the NPDCCH is monitored using frequency hopping (¶60, Cho discloses the DCI may configured the UE to monitor using frequency hopping).

Rathonyi teaches the NPDCCH is monitored using repetition on the multiple component carriers (¶44, Rathonyi teaches monitoring, by the UE, on the NPDCCH on all available paging narrowband carriers based upon a previously-configured number of NPDCCH repetitions).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Park by requiring the NPDCCH is monitored using repetition on the multiple component carriers as taught by Rathonyi because narrowband internet of things (NB-IOT) is improved by utilizing more spectrum for efficient operation (Rathonyi, ¶6-7).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of He et al. (US 20160301513 A1; hereinafter referred to as “He”).
Regarding Claim 18, Cho discloses the method of claim 17.
However, Cho does not explicitly disclose the DCI is joint DCI that includes a field or a bit that indicates whether a corresponding configuration is for a primary cell or a secondary cell.
He teaches the DCI is joint DCI that includes a field or a bit that indicates whether a corresponding configuration is for a primary cell or a secondary cell (Claim 1 & ¶90 & Fig. 11, He teaches receiving signaling indicating configuration information for at least one cell where the configuration information is applied based upon a cell identifier).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho by requiring the DCI is joint DCI that includes a field or a bit He, ¶24).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Pan et al. (US 20100215011 A1; hereinafter referred to as “Pan”).
Regarding Claim 20, Cho discloses the method of claim 1.
However, Cho does not explicitly disclose the configuration indicates whether each component carrier carries downlink control information (DCI) for that component carrier or whether a single component carrier carries DCI for all component carriers used for carrier aggregation for the UE.
Pan teaches the configuration indicates whether each component carrier carries downlink control information (DCI) for that component carrier or whether a single component carrier carries DCI for all component carriers used for carrier aggregation for the UE (¶76-79 & Fig. 8, Pan teaches that the format of the downlink control information indicates whether the DCI is a joint DCI or a separate DCI corresponding to a single carrier).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho by requiring the configuration indicates whether each component carrier carries downlink control information (DCI) for that component carrier or whether a single component carrier carries DCI for all component carriers used for carrier aggregation for the UE as taught by Pan because WTRU power consumption and operation complexity is reduced by providing a flexible assignment of resources (Pan, ¶17).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hwang et al. (US 20190363857 A1; hereinafter referred to as “Hwang”).
Regarding Claim 25, Cho discloses the method of claim 21.
However, Cho does not explicitly disclose an offset between different scheduled narrowband physical downlink shared channels on the different component carriers is indicated to the UE.
Hwang teaches an offset between different scheduled narrowband physical downlink shared channels on the different component carriers is indicated to the UE (¶189, Hwang teaches a first NPDSCH and a second NPDSCH may be scheduled by adjusting the position of the second NPUSCH or the position of the first NPSCH to avoid collision).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho by requiring an offset between different scheduled narrowband physical downlink shared channels on the different component carriers is indicated to the UE as taught by Hwang because preventing collision between a first NPSCH and a second NPDSCH will improve reception (Hwang, ¶189).


Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474